Mr. Justice Mulkey delivered the opinion of the Court: The question presented for our determination by the record in this case is, will an injunction lie at the suit of a stockholder in an incorporated fair association, restraining the company and its officers from permitting, for a pecuniary reward, gamblers to congregate and ply their vocation upon the grounds of the company, during its annual exhibitions, where it does not appear, from the bill or otherwise, that the complainant or the company has thereby sustained some pecuniary injury or loss. The circuit court of Clay county and the Appellate Court for the Fourth District have both answered this question in the negative, and, we think, properly. It is no part of the mission of equity to administer the criminal law of the State or to enforce the principles of religion and morality, except so far as it may be incidental to the enforcement of property rights, and perhaps other matters of equitable cognizance. High on Inj. sec. 23. The licensing of gambling tables by the officers of the company can not, in any sense, be regarded the act of the company. It is foreign to the objects and purposes of the association, and is clearly ultra vires, and the officers alone are responsible unless authorized by the stockholders, in which case it would doubtless be such an abuse of the company’s franchises as would warrant the State in reclaiming them. Gambling — such as that complained of — is a violation of the criminal code, which affords ample means for its suppression. If the bill in this case showed any pecuniary loss or injury, it would present an entirely different question; but nothing of that kind is claimed or pretended, and we are aware of no principle upon which such a bill can be maintained, and counsel has failed to suggest any or furnish us with any precedent where such a bill has been sustained. The judgment of the Appellate Court'is affirmed. Judgment affirmed.